DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 8-10, 12-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaminaga et al. U.S. Patent Application Publication 2019/0252403 A1 (the ‘403 reference).
The reference discloses in Figs. 11D, 24, other figures and related text a semiconductor memory device as claimed.
Referring to claim 8, the ‘403 reference discloses a semiconductor memory device comprising: 
a first conductive layer (146 or 246, paragraph(s) [0197]); 
a second conductive layer (246 or 146) disposed above the first conductive layer; 
a first pillar portion (lower pillar portion 60L or upper pillar portion 60L in Fig. 11D, not labeled in Fig. 24) passing through the first conductive layer (146 or 246, and note that in Fig. 11D, the first conductive layer 146 or 246 is not yet formed; in place of the first conductive layer 146 or 246 is sacrificial layer 142 or 242, paragraph(s) [0128], [0144], see also Figs. 21E through 24, paragraph(s) [0192], [0193], [0197]) in a first direction (vertical direction), the first pillar portion (lower pillar 60L or upper pillar portion 60L) including a first semiconductor film (paragraph(s) [0157]); 
a second pillar portion (upper pillar portion 60L or lower pillar portion 60L in Fig. 11D, not labeled in Fig. 24) provided above (in the normal view of the figure or in the upside-down view of the figure) the first pillar portion (lower pillar portion 60L or upper pillar portion 60L), the second pillar portion passing through the second conductive layer (246 or 146, and note that in Fig. 11D, the second conductive layer 246 or 146 is not yet formed; in place of the second conductive layer 246 or 146 is sacrificial layer 242 or 142, paragraph(s) [0128], [0144], see also Figs. 21E through 24, paragraph(s) [0192], [0193], [0197]) in the first direction (the vertical direction), the second pillar portion (upper pillar portion 60L or lower pillar portion 60L) including a second semiconductor film (paragraph(s) [0157]), the second pillar portion being connected to the first pillar portion between the first conductive layer and the second conductive layer in the first direction; 
a first charge storage film (lower portion 54 or upper portion 54 in Fig. 11D, paragraph(s) [0160], not labeled in Fig. 24) provided between the first semiconductor film (~lower pillar portion 60L or ~upper pillar portion 60L) and the first conductive layer (146 or 246); 
a second charge storage film (upper portion 54 or lower portion 54) provided between the second semiconductor film (~upper pillar portion 60L or ~lower pillar portion 60L) and the second conductive layer (246); 
a second insulating layer (170) provided between the first conductive layer (146 or 246) and the second conductive layer (246 or 146), the second insulating layer (170) containing a second insulating material (silicon nitride; second insulating layer 170 is formed of a same material as insulating layer 132 (paragraph(s) [0135]), which comprises silicon nitride, paragraph(s) [0130]) having a higher dielectric constant than a dielectric constant of a first insulating material, the first insulating material being silicon oxide (silicon nitride has a dielectric constant higher than that of silicon oxide; see, for example, Halliya U.S. Patent 6,674,138, Table 1); and 
an insulating film (52 in Fig. 11D, not labeled in Fig. 24) provided between the first charge storage film (lower portion 54 or upper portion 54) and the second insulating layer (170) or between the second charge storage film (upper portion 54 or lower portion 54) and the second insulating layer (170), the insulating film (52, formed of silicon oxynitride, paragraph(s) [0159]) having the second insulating material (silicon nitride) mixed (with oxygen to become silicon oxynitride, as known in the pertinent art).
Referring to claim 14 and using the same reference characters, interpretations, and citations as detailed above for claim 8 where applicable, the reference discloses a semiconductor memory device comprising: 
a first conductive layer (146 or 246, Figs. 11D, 24); 
a second conductive layer (246 or 146) disposed above the first conductive layer; 
a first pillar portion (lower pillar portion 60L or upper pillar portion 60L) passing through the first conductive layer in a first direction, the first pillar portion including a first semiconductor film; 
a second pillar portion (upper pillar portion 60L or lower pillar portion 60L) provided above the first pillar portion, the second pillar portion passing through the second conductive layer in the first direction, the second pillar portion including a second semiconductor film, the second pillar portion being connected to the first pillar portion between the first conductive layer and the second conductive layer in the first direction; 
a first charge storage film (lower portion 54 or upper portion 54) provided between the first semiconductor film (~lower pillar portion 60L or ~upper pillar portion 60L) and the first conductive layer (146 or 246); 
a second charge storage film (upper portion 54 or lower portion 54) provided between the second semiconductor film (~upper pillar portion 60L or ~lower pillar portion 60L) and the second conductive layer (246 or 146); 
a second insulating layer (170) provided between the first conductive layer (146 or 246) and the second conductive layer (246 or 146), the second insulating layer containing a second insulating material (silicon nitride) having a higher dielectric constant than a dielectric constant of a first insulating material, the first insulating material being silicon oxide; and 
an insulating film (52) provided between the first charge storage film (lower portion 54 or upper portion 54) and the second insulating layer (170) or between the second charge storage film (upper portion 54 or lower portion 54) and the second insulating layer, the insulating film (52, formed of silicon oxynitride) containing the second insulating material (silicon nitride).
Referring to claims 9 and 15, Figs. 11D and 24 depicts a third pillar portion (generally indicated at 62, Fig. 11D) provided between the first pillar portion (~lower pillar 60L) and the second pillar portion (~upper pillar 60L), the third pillar portion having a longer diameter than a diameter of the first pillar portion.
Referring to claims 10 and 16, Figs. 11D and 24 further depicts that the insulating film (52) is further provided between the third pillar portion (~62) and the second insulating layer (170). 
Referring to claims 12 and 18, Figs. 11D and 24 further depicts that the second insulating layer (170) is in contact with the first conductive layer (146).
Referring to claims 13 and 19, Figs. 11D and 24 further depicts that the second insulating layer (170) is in contact with the second conductive layer (146).

Allowable Subject Matter
3.	Claims 1-6 are allowable over the prior art of record. 
s 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor memory device with all exclusive limitations as recited in claims 1, 11 and 17, which may be characterized (claim 1) in a dividing film to divide the first conductive layer, the second conductive layer, the first insulating layer, and the second insulating layer in a second direction intersecting with the first direction across the first region and the second region, and in a third insulating layer between the dividing film and the second insulating layer, the third insulating layer containing the first insulating material, and in that the third insulating layer is in contact with the first insulating layer, (claims 11 and 17) in a dividing film to divide the first conductive layer, the second conductive layer, and the second insulating layer in a second direction intersecting with the first direction, and in a third insulating layer provided between the dividing film and the second insulating layer, and in that the third insulating layer contains the first insulating material.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



03-08-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818